DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's duplicate claim set filed 6/15/2021 has been entered. No claims have been amended, added or canceled. Claims 2, 4-18, 20-36, 38-42, 50-52, and 54 remain pending, of which claims 2, 4-6, 14, 20-34, 36, 38-42, 50-52, and 54 are being considered on their merits. Claims 7-13, 15-18, and 35 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election of Group I (claims 2-42), and the species of electrical characteristic (claim 3) and the membrane permitting the passage of chemicals (claims 2 and 37) in the reply filed on 11/23/2015 stands. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 4-6, 14, 20-34, 36, 38-41, 50-52, and 54 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al (2008, Lab Chip, 8, 741-746) in view of Hermanns et al (2004, Laboratory Investigation, 284: 736–752), LeDuc et al (US PGPUB 2006/0270023), Bogdan et al (2008, Pflugers Arch - Eur J Physiol 456:1109–1120), Johannessen et al (2002, Anal Chem, 74: 2190-2197) and Wang et al (2005, Biosensors and Bioelectronics 21: 419–425).
Regarding claims 2, 24, 31 and 54, Kimura teaches an integrated microfluidic system for long-term perfusion culture and on-line monitoring of tissue models (see title and abstract). Regarding claims 2, 23, 31, 41 and 54, Kimura teaches the microfluidic system comprises two microchannels separated by a semipermeable polyester (reads on fiber) membrane on which the cells are cultivated (see col. 2 on page 741 and Figure 1). Regarding claims 2, 24, 31 and 54, Kimura teaches the microchannels are each connected to both an exchange port (first port) and a micropump (second port) to allow for control of media flow and exchange (see Figure 1). Additionally, Kimura teaches optical fiber inserts which could also read on “ports"(see Figure 1). Regarding claims 2, 24, 31-34 and 54, Kimura teaches optical fiber inserts are sensors fibers is used to detect the amount of fluorescence using an epifluorescent microscope with a high-speed camera (see paragraph spanning pages 742-743, and col. 2 on page 744).  Regarding claims 4 and 24-26, Kimura teaches the two independent channels separated by a semipermeable membrane permit detection of polarized membrane transport activity of cells on the membrane (see col. 1 on page 746).  
Kimura does not teach first and second types of cells are adhered to either side of the membrane forming a barrier or measuring an electrical characteristic across the membrane to confirm the formation of the barrier (claims 2, 24, 31 and 54). Kimura does not teach the sensor coupled to the membrane (claims 2, 24, 31 and 54) that enables a measurement a potential difference (claims 4 and 25), current difference (claims 5 and 26), or a resistance difference (claims 6 and 27). Kimura does not teach using a controllably stretchable membrane (claims 14 and 36), that is made of two materials (claims 20-21, 28-29, and 38-39). Kimura does not teach the membrane is coated with a metal (22, 30, and 40).
Hermanns is drawn to a tissue model system that allows for electrical characteristics of cellular barriers to be analyzed (see abstract). Regarding claims 2, 24, 31 and 54, Hermanns in vitro (see pages 736-737). Regarding claims 2, 24, 31 and 54, Hermanns teaches that this set up allows for the formation of a cellular barrier that can be used in in vitro assays, and that the formation of the cellular barrier, cell mono- and bilayer integrity, can be monitored by measuring the transbilayer electrical resistance (see abstract and page 739).
LeDuc is drawn to methods of growing and analyzing cells on a membrane (see abstract). Regarding claims 2, 24, 31 and 54, LeDuc teaches an elastomeric substrate (membrane) that separates two components (first and second microchannel) of a cell growth substrate and apparatus (see paragraph [0042] and Figures 1F and 1G). Regarding claims 2, 20-21, 24, 28-29, 31, 36, 38-39 and 54, LeDuc teaches an example where the membrane is a polydimethylsiloxane (PDMS) membrane, coated with an extracellular matrix mimetic before growing an adherent monolayer of cells on one side of said membrane (see paragraphs [0043] and [0047]). Regarding claims 14 and 36, LeDuc teaches that the membrane is controllably stretchable (see paragraph [0043] and Figure 1G). LeDuc teaches examples of controlling the stretching of the membrane buy coupling the system to a computer to control the pressure excreted on said membrane  (see paragraph [0043]).
Bogdan is drawn to methods of using a microchannel fluidic device to study sheets of cells between two microfluidic chambers (see abstract). Regarding claims 2, 24, 31 and 54, Bogdan teaches measuring how mechanical forces directly affect ion transport on sheets of cells using a micro chamber system that applies mechanical stress on cells and measuring electrical changes across the cells (see col. 1 and col. 2 on page 1110). Regarding claims 4-6 and 25-27, Bogdan teaches the sensors measured potential difference, current difference, and resistance difference (see col. 1 and col. 2 on page 1110). Regarding claims 32-34 and 50-52, Bogdan teaches the changes were monitored continuously on a stripchart recorder, and that data was digitized and stored on a computer (see col. 2 on page 1110).

Regarding claims 2, 24, 31 and 54, Wang is drawn to microfluidic systems using the concept of membrane-movement to design and fabricate micro-pneumatic valves and pumps to form a bio-sensing diagnostic chip (see abstract). Regarding claims 2, 24, 31 and 54, Wang teaches flexible PDMS membranes can be coupled to sensors and metal (see Figure 4). 
A person of ordinary skill in the art would have had a reasonable expectation of success in incorporating LeDuc’s membrane with Hermanns’ adhered cells forming a barrier into Kimura's microchannel system because Bogdan teaches that sheets of cells can be studied in microfluidic devices with microchannels on either side of the cell sheet, and cells adhered to a stretchable membrane are similar to a tissue cell sheet. A person of ordinary skill in the art would have also had a reasonable expectation of success and motivation in measuring an electrical characteristic across the membrane to confirm the formation of the barrier because Hermanns teaches that a cellular barrier can be monitored by measuring the transbilayer electrical resistance. The skilled artisan would have been motivated to incorporate LeDuc’s membrane with adhered cells forming a barrier into Kimura's microchannel system because Bogdan teaches that characteristics across the cell sheet can be measured with a microchannel set up similar to Kimura’s system and Hermanns teaches it is useful to grow a monolayer of two different cell types on a membrane, with one cell type on either side of the membrane, in order to simulate tissues in vitro. Additionally, Kimura anticipates that their set up can be used for other assays besides the example provided in the publication. 

A person of ordinary skill in the art would have had a reasonable expectation of success in coupling the sensor in Kimura's system to the membrane, and including a metal coating on the membrane, because Johannessen teaches nano-sensors systems can be configured such that the sensors are coupled to a membrane with a metal coating, such that the cells on the membrane can be monitored, and Wang establishes flexible PDMS membranes can be coupled to sensors and metal. The skilled artisan would have been motivated to couple the sensor in Kimura's system to the membrane, and include a metal coating on the membrane, because Johannessen establishes that such configurations are useful, and that nano-sensors integrated into the membrane have widespread applications in cell based assays using living cells integrated within a subnanoliter format, and that it can detect cell responses to environmental cues. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 42 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al (2008, Lab Chip, 8, 741-746) in view of Hermanns et al (2004, Laboratory Investigation, 284: 736–752), LeDuc et al (US PGPUB 2006/0270023), Bogdan et al (2008, Pflugers Arch - Eur J Physiol 456:1109–1120), Johannessen et al (2002, Anal Chem, 74: 2190-2197) and Wang et al (2005, Biosensors and Bioelectronics 21: 419–425) as applied to claims 2, 4-6, 14, 20-34, 36, 38-41, 50-52, and 54 above, and further in view of Kim et al (Sensors and Actuators B, 128: 108-116, 2007).
The teachings of Kimura in view of Hermanns, LeDuc, Bogdan, Johannessen and Wang are discussed and relied upon above.
Kimura in view of Hermanns, LeDuc, Bogdan, and Johannessen do not teach that the membrane is at least partially optically transparent (claim 42).
Kim teaches a microfluidic biochemical device for applying mechanical stress to cells with the deflection of the polydimethylsiloxane (PDMS) membrane they are adhered to, wherein the membrane is between two microchannels (see page 109 and Figure 1). Regarding claim 42, Kim teaches, taking phase-contrast and fluorescence image on an inverted microscope to monitor the cells and investigate the response to the variation of mechanical stress (see col. 1 on page 111).
A person of ordinary skill in the art would have had a reasonable expectation of success in using Kim's membrane that allows for the cells to be imaged because it is made of the same material as LeDuc's membrane and it is stretchable. The skilled artisan would have been motivated to use Kim's membrane that allows for the cells to be imaged because Kim teaches it allows for monitoring the cells and investigate the response to the variation of mechanical stress.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. Applicant alleges that none of the cited references teach the limitation wherein the device has a “sensor configured to measure an electrical characteristic across the membrane”. Applicant discusses the Hermanns reference, and alleges the rejection does “not explicitly address how the transbilayer electrical resistance is measured”. However, the Office Action mailed 2/18/2021 and the rejection above both explain that Hermanns is drawn to a tissue model system that allows for electrical characteristics of cellular barriers to be analyzed, and that Hermanns teaches it is useful to grow a monolayer of two different cell types on a membrane, with one cell type on either side of the membrane, in order to simulate tissues in vitro. The rejection specifically states that Hermanns teaches that this set up allows for the formation of a cellular barrier that can be used in in vitro assays, and that the formation of the cellular barrier, cell mono- and bilayer integrity, can be monitored by measuring the transbilayer electrical resistance. While the applicant continues by discussing the electrodes used by Hermanns, the applicant points to nothing in the method or devices taught by Hermanns which applicant is somehow alleging is not compatible with either the limitations of the instantly claimed device or with the other cited references. Indeed, as even the applicant highlights, Hermanns does explicitly teach using electrical sensors to measure electrical characteristics across bilayer of cells. Furthermore, the applicant is reminded that that the limitation of a “sensor configured to measure an electrical characteristic across the membrane” is broad is does not require any specific sensor as long as the sensor in the art is capable of measuring an electrical characteristic across the membrane. In this case, Hermanns sensor is specifically taught to be useful for this purpose. Therefore, since Hermanns teaches a sensor that has is configured for the claimed function, Hermanns sensor does read on this broad structural limitation. Applicant should further note that it is not only the secondary reference Hermanns that is relied upon, and that the primary reference Kimura, and the other secondary references .  
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653